Citation Nr: 1400683	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-29 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for vertical maxillary excess and mandibular AP deficiency, status post Le Fort I osteotomy, bilateral sagittal split osteotomy, and anterior horizontal mandibular osteotomy, and advancements.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1988 to October 1988 and from April 1989 to November 2008.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2011, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The issues related to applications to reopen claims of service connection for blocked fallopian tubes, a low back disorder, left hip disorder, residuals of a right leg injury, pyogenic granuloma of the left lower lip, and scabies of both hands, forearms and the right waist line have been raised by the Veteran in June 2010 correspondence, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

The Veteran contends that her mandibular joint disorder is more disabling than currently evaluated.  In support of her contention, she offered credible testimony before the undersigned to the effect that the most recent VA compensation examination, which was conducted in January 2009, did not sufficiently evaluate the pain associated with her disorder and that her disability had increased in severity since that examination.  In addition, the Veteran testified that she had particular disability most mornings, which improved as the day progressed.  The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Finally, "[W]hen a claimant's medical history indicates that the condition undergoes periods of remission and recurrence, VA is required to provide a medical examination during the period of recurrence in order to provide a proper disability rating."  Voerth v. West, 13 Vet. App. 117 (1999) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) which cites Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) in interpreting 38 C.F.R. § 4.1 as requiring that the "frequency and duration of outbreaks and the appearance and virulence of them during the outbreaks []must be addressed").  

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims folder.

2.  Following completion of the above, the RO/AMC should schedule the Veteran for an examination to determine the current extent of her mandibular disorder.  If possible, the examination should be scheduled for early in the morning so that the full extent of her disability may be evaluated.  X-rays and/or other diagnostic studies should be undertaken, as deemed appropriate by the examiner.  A history should be obtained from the Veteran and recorded by the examiner.  The examiner must provide a thorough description of the appellant's service-connected disorder and render objective clinical findings concerning the severity of the disability, to include observations of pain on motion, deformity, excess fatigability, incoordination, weakened movement and other functional limitations, if any.  The examiner should comment on any resulting occupational impairment.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

